NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            AUG 15 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 08-50546

               Plaintiff - Appellee,              D.C. No. 3:05-cr-01972-J

  v.
                                                  MEMORANDUM *
HERMAN WILLIAM RAEL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Napoleon A. Jones, District Judge, Presiding

                            Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Herman William Rael appeals from the 188-month sentence imposed

following his guilty-plea conviction for importation of marijuana, in violation of

21 U.S.C. §§ 952 and 960. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Rael’s counsel has filed a brief stating there are no grounds for relief, along with a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss the appeal of the sentence in light of the valid appeal waiver. See United

States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   08-50546